In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Schulman, J.), entered April 29, 2002, which denied their motion, inter alia, to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to show, inter alia, the existence of a meritorious cause of action (see generally Castillo v City of New York, 6 AD3d 568 [2004]; Basetti v Nour, 287 AD2d 126, 133-135 [2001]). Florio, J.P., Adams, Goldstein, Rivera and Spolzino, JJ., concur.